DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/16/2022 with respect to the amended claims have been fully considered but they are moot in view of the new grounds of rejection set forth below, as necessitated by the amendment. 

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  In both claims, Examiner suggests correcting “wherein the first object in the second dimension in the second image” to read as “wherein the second object in the second dimension in the second image” consistent with the language used in claims 1 and 11, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 11 and 21, the limitation “traversing the images in the list backwardly in time for a predetermined number of images within a predetermined time period and a predetermined distance” lacks written description support in Applicant’s Specification. The specification at paragraph [0054] and subsequent paragraphs provides written description support for either the traversal of images within a predetermined time period or within a predetermined distance, but nowhere is the use of both features simultaneously described, even in exemplary form. As such, for purposes of examination, the amended limitation has been interpreted according to Examiner’s best understanding of Applicant’s Specification at ¶0054 (traversing the list of images within either a predetermined time period OR within a predetermined distance), and given the broadest reasonable interpretation in view of the available prior art. 
Dependent claims 2-9, 12-19 and 22 are rejected for inheriting the deficiencies of their respective base claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2018/0348781 A1 (hereinafter “Zheng”) in view of “Online Learning for Off-road Robots: Using Spatial Label Propagation to Learn Long-Range Traversability” (hereinafter “Hadsell”, 2007).
Regarding claim 1, Zheng teaches a computer-implemented method for labeling objects for autonomous driving (Zheng, Fig. 5), the method comprising: 
receiving a list of images captured in a chronological order, wherein each of the images was captured by a sensor mounted on an autonomous driving vehicle (ADV) while driving through a driving environment (Zheng, Fig. 5, step 510, ¶0062, 0070; “video images are received first from passive sensors” wherein the autonomous driving vehicle is equipped with the passive sensors which include photographic sensors such as a video camera); 
identifying a first image of the images that includes a first object in a first dimension detected and recognized by an object detector based on the first image using an object detection algorithm (Zheng, Fig. 5, step 520, ¶0070; “Based on received video images, different objects present in the video images are detected and tracked, at 520, together with various visual properties such as depth and motion associated with each of the objects, etc.”); and 
in response to the identified first object, 
traversing the images in the list backwardly in time to identify a second image that includes a second object in a second dimension based on a moving trail of the ADV represented by the list of images (Zheng, ¶0073; “For some objects, over time, more and more information may be made available (e.g., when a detected object becomes closer). When this happens, a more definite decision about the presence of an object made later in time may trigger to cross validate a decision about the same object made earlier. For example, if an object appears very small earlier in time and the detection thereof has a lower confidence score. But later the object becomes closer and closer in time and the later detection thereof may have a much higher confidence score. In this case, cross validation cross time may be applied to the earlier decision as to whether the object exists in earlier frames or not.”), and
labeling the second object in the second image equivalent to the first object in the first image based on the moving trail of the ADV automatically without user intervention, wherein the first object was detected and annotated in the first image online while the ADV was driving, wherein the second object is identified and labeled by traversing the list of images offline, wherein the list of images having the labeled second image is utilized for a subsequent object detection during autonomous driving (Zheng, Fig. 5, step 540-595, ¶0073-0076, 0095, 0104, 0113, 0117, 0119; “A change in the earlier decision may cause a change to the label for the earlier data, which may thus affect the training data and subsequently the quality of the models trained using such labeled data” wherein “the cross temporal validation may use current detection results to validate or affirm such previous detections. In this situation, the system may back track in time to modify the labels (possibly also the confidence scores) of the previous detection results so that ambiguities are resolved. With this back track mechanism, use training data may be identified via future detection result so that such training may be labeled appropriately and used to adapt the models.” The training data is used to update the local and global models for object detection, wherein “the global model update data selection configuration 1340 may require events of interest be selected at a certain frequency when the vehicle is not in motion. This is justifiable because if a certain temporal sequence of objects still present temporal ambiguities and needs to be resolved in a future time, e.g., via cross temporal validation, it may be appropriate to wait until the temporal ambiguities are resolved, which correspond to a time when the current driving session ends.” Thus, the labeled data is accessed when the vehicle is not driving (i.e., “traversing the list of images offline”, as claimed) for purposes of allowing any remaining temporal ambiguities to be resolved, followed by selecting events of interest to be used in updating the global models such that the object detection of an ADV provided with the global model update is improved in future detection tasks.). 
Zheng does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Hadsell does as follows. 
Hadsell teaches traversing the images in the list backwardly in time for a predetermined number of images within a predetermined time period and a predetermined distance to identify a second image (Hadsell, Section III.A-C, Figs. 5-6; “3) Each point that was given a stereo label in the previous step is now used as a query point for label propagation. The quad-tree is queried to find all previously seen points that are within a radius r of the queried location. These points are labeled with the stereo label of the query point.” Previously seen points within a radius r of the queried location is read here to correspond to a predetermined number of images within a predetermined distance, traversed backwardly in time.).
Hadsell is considered analogous art because it pertains to training an autonomous robot for scene navigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training method taught by Zheng to include limiting the number or range of images considered in identifying a previous image for label propagation, as taught by Hadsell, in order to increase the efficiency of the system and also balance the training of the classifier (Hadsell, Section III.C.).

Regarding claim 2, claim 1 is incorporated, and Zheng in the combination further teaches training the object detection algorithm using at least a portion of the images in the list including the labeled first object (Zheng, Fig. 5, steps 550-580, ¶0073-0075; “Once the data or objects are labeled at 540, the labeled data are processed so that events of interest may be selected. In some embodiments, events of interest to be used to locally adapt the models may differ from that for updating the global models.”).

Regarding claim 3, claim 2 is incorporated, and Zheng in the combination further teaches wherein the object detection algorithm is utilized to detect in an image an object with a smaller size, partially or fully occluded (Zheng, ¶0086, 0095, Fig. 8B; “As can be seen, some detected objects are close and some are farther away. Some objects are partially occluded in this image but such object may become better detected in time when the spatial relationships among different objects changes over time.”).

Regarding claim 4, claim 1 is incorporated, and Zheng in the combination further teaches wherein the first object represents a lane marking of a lane in which the ADV was driving or an obstacle near the ADV (Zheng, ¶0003, 0067, 0090; “To allow obstacle avoidance, it is crucial to monitor the changing spatial relationships between the vehicle and each of the relevant objects.”).

Regarding claim 6, claim 1 is incorporated, and Zheng in the combination further teaches wherein the first image was captured at a first point in time and the second image was captured at a second point in time that was before the first point in time (Zheng, ¶0073; “For some objects, over time, more and more information may be made available (e.g., when a detected object becomes closer). When this happens, a more definite decision about the presence of an object made later in time may trigger to cross validate a decision about the same object made earlier.”). 

Regarding claim 7, claim 6 is incorporated, and Zheng in the combination further teaches wherein the first object in the first dimension in the first image represents a closer view from the ADV detectable by the object detector, and wherein the first object in the second dimension in the second image represents a farther view from the ADV that is undetectable by the object detector using the object detection algorithm (Zheng, ¶0073; “For some objects, over time, more and more information may be made available (e.g., when a detected object becomes closer). When this happens, a more definite decision about the presence of an object made later in time may trigger to cross validate a decision about the same object made earlier. For example, if an object appears very small earlier in time and the detection thereof has a lower confidence score. But later the object becomes closer and closer in time and the later detection thereof may have a much higher confidence score. In this case, cross validation cross time may be applied to the earlier decision as to whether the object exists in earlier frames or not.”).

Regarding claim 8, claim 6 is incorporated, and Zheng in the combination further teaches wherein the second object of the second image is identified as equivalent to the first object of the first image by tracking relative positions of a corresponding object in one or more images between the first image and the second image in the list (Zheng, ¶0070, 0073; “Based on received video images, different objects present in the video images are detected and tracked, at 520, together with various visual properties such as depth and motion associated with each of the objects, etc.”).  

Regarding claim 9, claim 1 is incorporated, and Zheng in the combination further teaches wherein the list of images were stored in a persistent storage device of the ADV (Zheng, ¶0065; “Such labeled candidate training data are stored in storage 390”). 

Claim 11 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 1. Therefore, the recited elements of Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 1 apply to this claim, and Zheng in the combination further teaches a non-transitory machine-readable medium having instructions stored thereon (Zheng, ¶0011-0012).

Claim 12 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 2. Therefore, the recited elements of Claim 12 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 2. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 2 apply to this claim.

Claim 13 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 3. Therefore, the recited elements of Claim 13 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 3. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 3 apply to this claim.

Claim 14 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 4. Therefore, the recited elements of Claim 14 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 4 apply to this claim.

Claim 16 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 6. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 6 apply to this claim.

Claim 17 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 7. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 7 apply to this claim.

Claim 18 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 8. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 8 apply to this claim.

Claim 19 recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations corresponding to the steps recited in method Claim 9. Therefore, the recited elements of Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 9. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 9 apply to this claim.

Claim 21 recites a data processing system having elements corresponding to the steps recited in method Claim 1. Therefore, the recited elements of Claim 21 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 1 apply to this claim, and Zheng in the combination further teaches a processor and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Zheng, ¶0009).

Claim 22 recites a system having elements corresponding to the steps recited in method Claim 2. Therefore, the recited elements of Claim 22 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 2. Additionally, the rationale and motivation to combine the Zheng and Hadsell references presented in the rejection of Claim 2 apply to this claim.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Zheng in view of Hadsell, as applied to claim 1 and 11 above, and further in view of US Patent No. 10,169,680 B1 (hereinafter “Sachdeva”).
Regarding claim 5, claim 4 is incorporated, and the combination of Zheng in view of Hadsell does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Sachdeva does as follows. 
Sachdeva teaches wherein the first object represents a traffic sign, a traffic light, a vertical pole, an intersection, or a cross walk (Sachdeva, col. 24, l.1-15; “the target 82 may include all or a portion of a person, vehicle, motorcycle, truck, train, bicycle, wheelchair, pedestrian, animal, road sign, traffic light, lane marking, road-surface marking, parking space, pylon, guard rail, traffic barrier, pothole, railroad crossing, obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree, any other suitable object, or any suitable combination of all or part of two or more objects.”). 
Sachdeva is considered analogous art because it pertains to object detection and labeling for autonomous vehicle operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection algorithm taught by the combination of Zheng and Hadsell to detect objects including road signs, traffic lights, etc., as taught by Sachdeva, in order to more efficiently implement obstacle avoidance during operation of the autonomous vehicle. 

Claim 15 recites elements corresponding to the elements recited in method Claim 5. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 5. Additionally, the rationale and motivation to combine the Zheng, Hasdell and Sachdeva references presented in the rejection of claim 5 apply to this claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668